Citation Nr: 1824194	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-30 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to increases in the (30 percent from March 2, 2008 to August 21, 2009, and 50 percent from that date) ratings assigned for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Attorney Ralph J. Bratch



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to March 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2009, a Decision Review Officer (DRO) hearing was held at the AOJ; a transcript of the hearing is in the record.

A November 2016 motion by the Veteran's attorney requested a 60 day extension of time to submit additional evidence including a new medical evaluation.  In November 2016, a private evaluation report and a brief in support of the claim were receive (with a waiver of AOJ initial consideration).  As the matter must be remanded regardless, the Veteran/his attorney will have further opportunity to submit additional evidence if they so choose.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the rating assigned for his PTSD does not reflect the current severity of the disability.  He was last afforded a VA psychiatric examination in August 2009 (more than eight years ago).  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  The Veteran's submission (a report of a private psychological evaluation) suggests that his PTSD has increased in severity since the 2009 VA examination.  A contemporaneous examination to assess the disability is necessary.

Updated records of VA evaluations and treatment the Veteran has received for PTSD are constructively of record, may contain pertinent information, and must be secured.
Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete (updated to the present) clinical records of all VA evaluations or treatment the Veteran has received for psychiatric disability.

2.  The AOJ should then arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his service-connected psychiatric disability.  The Veteran's entire record should be reviewed by the examiner in connection with the examination (and the examiner should have available for review 38 C.F.R. §§ 4.126, 4.130, i.e., the portions of VA's Rating Schedule pertaining to the rating of psychiatric disability).  The examiner should describe all symptoms of the psychiatric disability, and their impact on occupational and social functions, in detail.  The examiner should specifically note the presence (and frequency/severity) or absence of each symptom listed in the criteria for schedular ratings of 70 percent or above, as well as any other symptoms of similar gravity found not listed in the rating criteria.  The examiner should opine regarding the impact the Veteran's psychiatric disability has on his daily activity/social functioning, and its expected impact on occupational functioning.  

3.  The AOJ must ensure that all development sought is completed and then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

